DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya (2009/0274735) in view of Kaupp et al. (2010/0116169).
Regarding claim 1:  Wakamiya teach glass flakes with an average thickness of 1.3 microns, average particle diameter of 8.2 microns, D90 of 14.0 microns, and a 
Wakamiya fail to teach a silane coupling agent.
However, Kaupp et al. et teach that adding a silane coupling agent to a luster pigmented glass flake improves the binding and weather stability of the glass flake in the composition [0103-0104].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a silane coupling agent as taught by Kaupp et al. to each of the glass flakes of Wakamiya to improve the binding and weather stability of the glass flake in the composition. 


Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya (2009/0274735). 
Regarding claims 4, 5, and 9:  Wakamiya teach glass flakes with an average thickness of 1.3 microns, average particle diameter of 8.2 microns, D90 of 14.0 microns, and a maximum particle diameter of 33.9 microns [Examples 12 and 13].  Since the maximum particle diameter of Wakamiya is 33.9 microns, the glass flake will inherently possess the claimed particle size distribution in which the particle diameter at 99% is 45 
	Regarding claim 6:  Wakamiya teach polyacrylate polymers [Table 15, 0127].
Regarding claims 7 and 8:  Wakamiya teaches a short, finite list of possible resins for use as the matrix in the composition [0047].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polycarbonate or polypropylene as the matrix resin in Wakamiya. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya (2009/0274735) as applied to claims 4 and 9 above further in view of Kaupp et al. (2010/0116169).
Wakamiya fail to teach a silane coupling agent.
However, Kaupp et al. et teach that adding a silane coupling agent to a luster pigmented glass flake improves the binding and weather stability of the glass flake in the composition [0103-0104].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a silane coupling agent as taught by Kaupp et al. to each of the glass flakes of Wakamiya to improve the binding and weather stability of the glass flake in the resin composition. 

Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged that the glass flake particle size leads to improved properties.  This is not persuasive because Wakamiya anticipates the claimed particles sizes.  The Applicant has not demonstrated unexpected results over the closest prior art, which is Wakamiya.
The Applicant alleges that the silane coupling agent enhances the adhesion between the matrix resin and the glass flakes.  Such a result is expected given the disclosure of Kaupp et al. [0103-0104].
The Applicant has alleged that titanium oxide is not a binder.  This is not persuasive because the instant specification teaches that the binder component can be an inorganic binder component [0042 of the PG Publication].  Furthermore, Wakamiya also teach other binder surface treatments, such as hydroxyethyl cellulose [Examples].  
	The Applicant has made the argument that the example of Wakamiya comprising hydroxyethyl cellulose does not possess the claimed particle sizes.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	The Applicant has made the argument that the flaky particles Examples 12 and 13 of Wakamiya are not used for a resin composition.  This is not persuasive because Wakamiya teaches that their flaky particles with the claimed particle sizes are used in a resin composition [Claim 7].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763